John I. Purtle, Justice, dissenting. I have searched the record, and I not any appellant in any manner assisted or encouraged Kathy Workman and Demarious Haney not to appear for trial. I do find considerable evidence that James Allen assisted the girls in going to Tulsa and California. Betty Workman testified that appellant told Kathy that she should attend the trial. Demarious testified to some extent before taking the Fifth Amendment. Her testimony was that she and Kathy had decided to go to California but, “John did not want Kathy to go.” She further stated that appellant offered to get another attorney for Kathy and get her case postponed. Appellant is charged as an accomplice to the crime of failure to appear. A part of the charge is that appellant acted with the purpose of promoting or facilitating the commission of the offense of failure to appear. Even if we concede that he knew either Kathy or Demarious were not going to appear, this fact does not render him guilty as an accomplice. He must do something to encourage or to assist them. Purposeful conduct calculated to promote or facilitate the commission of the offense is required for liability to attach to the alleged accomplice. The only evidence I found in the trial to support this charge was that presented by James Allen, who was initially a co-defendant. For the purpose of the trial, his testimony should be considered that of an accomplice. Therefore, his testimony would not establish the appellant’s guilt. For reasons stated, I would reverse and dismiss.